Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 12/15/2021. Claims 1, 9, 10, 12-16, and 19-20 are amended. Claim 11 is canceled. Claims 1-10, and 12-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 19 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-10, and 12-20 are directed to evaluating health risk. Specifically, the claims recite determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data in a second non-standardized format that is associated with a level of activity monitored by an activity tracking service; converting, the first non-standardized format of the first data and the second non-standardized format of the second data into a standardized format; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processor, non-transitory tangible computer-readable storage medium, network interface, memory merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processor, non-transitory tangible computer-readable storage medium, network interface, memory perform(s) the steps or functions of determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data in a second non-standardized format that is associated with a level of activity monitored by an activity tracking service; converting, the first non-standardized format of the first data and the second non-standardized format of the second data into a standardized format; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the user; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the use. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, non-transitory tangible computer-readable storage medium, network interface, memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of evaluating health risk. As discussed above, taking the claim elements separately, the processor, non-transitory tangible computer-readable storage medium, network interface, memory perform(s) the steps or functions of determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data in a second non-standardized format that is associated with a level of activity monitored by an activity tracking service; converting, the first non-standardized format of the first data and the second non-standardized format of the second data into a standardized format; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the 
As for dependent claims 2-18 further describe the abstract idea of evaluating health risk. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Effectiveness of a web-based health risk assessment with individually-tailored feedback on lifestyle behaviour: study protocol” describes “Physical inactivity, unhealthy dietary habits, smoking and high alcohol consumption are recognized risk factors for cardiovascular disease and cancer. Web-based health risk assessments with tailored feedback seem promising in promoting a healthy lifestyle. This study evaluates the effectiveness of a web-based health risk assessment with individually-tailored feedback on lifestyle behaviour, conducted in a worksite setting”.

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#AU 2005289834 A1 teaches similar invention which describes a SYSTEM AND METHOD .

Response to Arguments
6.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are similar to the claims in Example 42 and that the instant claims recite analyzing, updating and notifying about medical records after converting to a standardized format which is an improvement.
Examiner respectfully disagrees.  In Example 42, Claim 1, the additional elements integrated the abstract idea into a practical application because of the recited specific improvement over prior art systems of updating and notifying about medical records after converting to a standardized format is not improving the system, its improving the way its providing the content.  In contrast, Applicant’s claims are not analogous to Example 42 because they have different claim sets, different fact patterns and do not proffer any such improvement.  Moreover, Applicant’s specification does not provide any technical support/technical evidence that the instant claimed invention, when implemented, e.g. improves communication between two devices, improves the functioning of a POS system, improves the mobile computing device itself, or cause an improvement to another technology/technical field.
As for Example 36, Examiner assert that tracking system that uses a camera that reconstruct the item of inventory is not similar to Example 36.

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One, Step 2A Prong Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of evaluating health risk which is grouped within the Mathematical Concepts and is similar to the concept of mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to evaluating health risk does not add technical improvement to the abstract idea. The recitations to “processor, non-transitory tangible computer-readable storage medium, network interface, memory” perform(s) the steps or functions of determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data in a second non-standardized format that is associated with a level of activity monitored by an activity tracking service; converting, the first non-standardized format of the first data and the second non-standardized format of the second data into a standardized format; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the user; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the use. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to evaluating health risk does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “processor, non-transitory tangible computer-readable storage medium, network interface, memory” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of evaluating health risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621